Title: General Orders, 21 August 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters  Newburgh Wednesday August 21st 1782
                     Parole  Danbury
                     Countersigns  Milford, Nile
                  
                  The Light infantry of this army is to be organized and commanded in the following manner.
                  The four flank companies of Massachusetts from the 1st to the 4th regiment inclusive to compose a battallion under the orders of Major Oliver.  four others from the 5th to the 8th to compose another battallion under the orders of Major Ashley, these two battalions to form a regiment and to be commanded by Colonel Henry Jackson.
                  The two remaining flank companies of Massachusetts—the flank company of the 5th Connecticut and that of Rhode Island is to form a Battalion under the command of Major Dexter—the four companies of Connecticut from the first to the 4th inclusive to compose another battalion under the command of Major Smith and these two battalions to form a regiment under the command of Colonel Webb.
                  The four light companies of the York & Jersey lines to form a battalion under the command of Major Forman.
                  Those of the Newhamshire and the Canada regiment will do duty with their respective regiments untill further orders.
                  The Corps of Light infantry to incamp forthwith on the high ground in front of Peekskill and to be commanded by the senior officer till further orders.
                  The duty on the Lines is to be done by them as usual.
                  Major general Knox will be pleased to annex two pieces of Light artillery to this corps.
                  The Brigades of Massachusetts, Connecticut, New York, and New Jersey are to hold themselves in readiness to march at an hours warning—Those at Westpoint and in the vicinity of it will move by water.
                  The Quartermaster General will without loss of time make a proportionate distribution of all the boats in repair (and not appropriated to other indispensably necessary uses) to the several brigades according to their strength, the Quarter masters of which are without delay to remove them to the nearest convenient Landing to their respective brigades, place guards over them, and are to be responsible for the safe keeping and care of them till further orders—so soon as this order is complied with report thereof is to be made at Head quarters, together with the number and kind of boats delivered to each brigade—In this distribution the brigades of York & Jersey are to receive a due proportion.
                  The releif of the infantry on the Lines is postponed untill it can take place agreable to this days orders of which Major Ashly is to be informed.
                  The Commanding officers of Infantry regiments will please for the present to appoint an Adjutant and Quartermaster to their respective regiments from the subalterns of the infantry.
                  The Director of the hospitals or Physician to the Army is requested to appoint a Surgeon and Mate to each regiment of infantry from the regimental surgeons and Mates.
                  Such men of the Invalid corps as have not been Inspected will be collected on fryday next by eight o’clock in the morning at Fishkill landing where the Gentlemen composing the board will be.
                  Colonel Nicola will releive the guard at Wappings Creek.
                  For fatigue tomorrow 2d Massachusetts Regiment.
               